OFFICE      OF THE   ATTORNEY     GENERAL    OF   TEXAS

                                   AUSTIN




tlonorable
         Tau Sesy
County Attorney
Pottvr county                                                  ‘i
Amarillo, Tosea
                                                                ‘\:


               mu     18 vlth   rder                    ter reque8tlng
the   opiimn     0r   this  departme




                                 1 1b e        l0Jdunlsr r
                               aontrarg 16 shovn?
               "2. XX yau u-aver the ebovs que8tien            in
       the neg(ttlvel,    please   rdvl80   u   to the muter end
       lerqth or tlete far vuoh         auah notlrre should be
       given.
Xonor&ble TopsSaay, p8ge 2


             “31. sh0uld th0 0rdw or eel0 0r owh a
       osbiole .arrdreleted proeeedia$e be r,emderedla
       ooAwotiQA vith mad m e pert or the orl.m3.nel
       pr000eutbua             egeinet       the derendent,              or is   it   ma-
       800ery      for        the Set0        ‘to rib   l eep                luit on
                                                                         er ete
       the     civil         doaket  in      order   to obtain           luoh up or-
       d0ro r l0280*
                Article            I,    Seation     14,      or the Teue        Llqucw Con-
trol   Act     lo taken             ana ror        the moot pUrt,
                                               sopied tram &a-
tan    26 or Title d or the Petloeal Prohibition Aat (Title
27, Sootlon 40, WCA), aov repe@lod.        Wuee    the tvo eat0
are almoot ldentloel inrof8r au the preeorlbed proardure
ror rareiture     0r reeeelv aad whloleo    uavd in tivrul
traruportatlon    0r aleaholu bev*regeo, the deeielone 0r
tba Pederrl Court0 oometr          the Uetlon81 Problbltlan Aat
in thle regard wet be eon01  -tared    ee ~uvolve     in oonvtru-
a g e lir ilerp o vieio ~   or th e2ma e     uor Cati     Act.

           fn Volun                     39, pqe      WI,       of Toxav Jwleprudenae,
it ia etated:
                 “) 140.            Adoptid 8tatutee.             --     A #awea,
       prateion  or etatute adopted rrca the lave or
       eaether etate (IF osuntry Vill 0dbarl4 be given
       th elew wnetrwtlen     in Cue0th e t it b edr e-
       eoo:d in the jurledlotiea   Rror uhleh it vu bor-
                        xr    it    hod    been     given      8 rtlud     a~0   doriait
       tebelal~by the oourte or                        thet     jur~eclh3tion,
                                                                             1t
       Vlll     be
               giVeI% the lapo meuoin(gin TeXae. The
       rule rbete upon the peeumptlen thet the Lo@*-
       &tare vee aver0 or the judleial laterpretetlon
       giVOA      iA     the jUPi~d%OtiCUX rrQI0 Vhbh the et&t-
       ute vu           takea, aad thet in aloptiaq  *UC& et&-
       ute it          lx&ended eleo to loeept eueh aonetcw-
       t1oA.
                 e&lOOrdb&k~               the      X'OfiOUO     QOAOt&WtiOA          Or
       enadopted lt8tute  ril P ba re&eMed u l pert
       o f th 0la , M d vi1 1b er0xm0d  wl000 it   ep
       peer0 to be eontrery to t&e lplrlt es& polio
       of the furloprudeao* 0r Teaee. Horeover, euL
       l8q WAtconetrwtlene 0r co 4tlOpteQotatuto by
       the aourte 0r the rtate from  vhiab At vee imjmrt-
       ed ere atron&    pereuaeive of the interpretetlen
     th.t ehould bo pleaed UpW      It   IA   th0 edopting
     lt*te.
              *. . . .”

           Beroro dleaueeleg e8oh or your queetione, the
gontsrel lubjeot 0r the procedure for rorrelture 0r autcmo-
bllee under the repealad IUtlonal  Prohibitton  Act will be
notloed.
             It 10 nmlteet that thmre lo a la& or &rinlte
powdure preeerlbed, both in the Texm Liquor Control mt
W in the liatloaal Prohibitlun      hat, by vbloh to determine
the relative    right0 Or all pertlee oowemed la the prop-
erty 00 ae to peslude them at cmee urd r0r all tbrr rp0I
rurthw olaaing any intereat t&rein.
          la the aaoe or Oalted 8t8tee v. QXMStephone Auto-
mobile, 272 Pod. Rep. 188, lo rwad l rull and aoqdete dle-
aueelon or meny qwetlone  Iavolved In     oeudlnge r’0rr0r-
relture or &utamobllee under th srepo or ld 8edua.l Act. For
a oamprehen8lva undoretendlng Or the ooneluelone reeehed
in thet oeea, a0 meybe or ueleteaae in ocmetrulag the
Texae Aot, the tollou~   hngu&ge, deemedpertlneat, lo
quoted:
              (I    The est denwwed by tUe le6tloa
     lo tb*~t&uwt~tlon        0r llqbmre in violetian   of
     lev, urd requlree thet, uhea 0 pereon 10 die-
     QovereG fu th e  let, tha llqwre bdng truuport-
     ed ehell bo eeieed, the vehIale La lfhioh they
     are being oarrled teken into pOOOOOOlOn     by the
     orrhw,     end the pueon b uherge thereor --
     thet lo, 0r the llquore ud vehlclo - erreot-
     ed, all to hollow preotio81ly ocurewrmtl~ vith
     a dleaovery   or the pert Or the 0rraOr    or l
     pereon In the l0t 0r traaeportlng l*qufm ofai-
     trery to lav.    Tha vehlo& ueed IA tmnepO*ta-
      tloon or the liquor0 Psocuee um orrendlng thing,
      88 the pereon dleoovered la the eot Ie the of-
      Iader,   end lo to be dealt vith le eeotfoa 26
      0r tltle 2 0r t&m eat rurthr    provide*.
              'Thie eeotlorr leome to oonte~lete     thet,
      UpOn OOWiOtiOA Sr the piHOw ep~head0d ia
      the trpneportettan or the lntoxloente, the ve-
      hicle    or other ooeft ueod in euoh trenep8tetlaa
                                                              : ,




iionorebla     Toa my-,   pege 8



      *hell be 0010 in eny event. bmleee the ovner ebw
      go&                          United Statee v.
               eeuee tc) the oontr&ry.
      ikockley (D. G.) 266 Fed. 1001. When eold, the
      proaesde thelcoof, efter the peyment of the ex-
      peasor attending the eeiruro  end oak ud euah
      bone fide liene ee ore eetebllehed OgOS.nOtthe
      property,  am required to be oovered into the
      treaeury     or
                   the Uaited 3tetee.   Afxer *ale, all
      lien8 qelnet the propert ore treneierred       to
      the prweede.    Bone ride T I~IW mey be oeteb-
      liehed by lntorvention or othervlee    ‘8t raid
      hoerhg,’   or in other prooeedlng   brought rm
                     It  hovewr    no one ehell be
      KiTLEXT&ng      t&e vehisli, it 10 provided thet
        the tekiag 0r the leme,vlth the deeoription
      thereof, em11 be edvsrtleed la mower provided,
      and, ir no elelment ehell ap9eer vithin 10 day0
      titer  the leet publleetlon of the edmrtlea-
      wnt, thw thet the property *hell be *old
      8nd the prooeede peld into the trereury of
      the UnLted Stats0 le eiIeo*lleeooue~r*celpte.
            “lt would eppeer thet the prowdur* pro-
      vided,   vhere no one lo louad 6leIRln& the prop-
      ertr,  lo urple r0r diveetiture or title,      00
      eppproprlete AotLM   to interrated pertIce ie
      prowldo&, 6nd en opportunity      for m   claimerat
      to ep9ear cwl preeumably to be herrb lo AIEoFd-
      ed.   But IA the aret    IrPetaaee,  80 we have
      **am, the eat dLreote that upan oonvtutlon
      of the pcreon mreeted, sroept upon aood ceuee
      ehovn by the ovmw, the oourt ehell order a
      role et publie lwtlo n of the property eelecd,
      thet lo, the vehlole or other oreft wed La
      tr8AOpOFting the iAtartarAte, aad thea hOV the
      prowade    oh011 be diepoeed of.     Ho deoleretion
      Or #OFfeitUXO    Or OOAdWAetiOA Or tha prOp@rty
      eelead ie provided ior.      The pro*Leian for trene-
      Perrin~ the lien8 0r clelmente to the prooeede
      ol ths eels vould eeem to indtoete      e legieletlm
      purpoee to sxtsnd to lien olelmrote the r&g&t
      to pureue t&f& OllLau, to the -tOAt or pro-
      oaedhg agaillat the procmsde ef’ter lrlr) that
      lo to oeg, the aeh ltee~ VP0 not doeQpwd to
      out err oontroveray a0 to the rigbte of bone
      fide clalaatlts tM&.i~      the pPbpaFty l818ed 6tid
      ordwed to be sold.      So it ie 8e~Uaret thet the
      ovum io not precluded by the ordm of eele
ikonorebls foe 3eey, pegs 5


     and the 8ab       mode In pureueme       thereor,      nor ore
     the lien cleIment8.
           “As to the pxooedure,    the otfioer   mklly
     the sole lo required    to 9ey 811 bane tide llene
     which ere eetabliehed bye Intervention      or other-
     vie6 et ‘said heerlng’ or other proceeding brought
     for  th6 purpoer. b mbiguity 6xlete le to vhet
     lo went    by the ulie of the vorde ‘uid     heerIag.*
     Do they rsrlate to the triel ot the pQreon wrest-
     ed, or to t&c! hoerlng broqht      on by intervention
     or otherviee,    3r other proseeding   brought for
     the  gurpcea of dete~ainlag    the relldity    of tho
     liens alaimed, or their reletlve      prlorltles?
           “I up 0r the vlev thet the letter vee LA-
     tended.   The order of eele vould leem to follov
     lUtQWtiC6lly    U9OR WAtiOtiOA.  There lo ~0 pro-
     vlelonfor   8 trlel  touoh%ngthe rl@te   of aleIm-
     ente to the property et the tlw    0r the trlel of
     the pereon     arreeted.     Ln feet,euo hl.h e a r ing
     VGdd eeem to be oollet6r8l to eny luau6 ee to
     th6 guilt of the pereon erreeted.     lo aottre 0r
     the eelewe   OS tbe property 18 provided by vlliab
     to preolude partlee intereetsd   therein,  unleee
     It be thet  the eelture iteelr lo deemed euffi-
     alent, why prorlde later for l dvertlelng the l8l.6
     la oe8e ~0 one *hell b6 fsimd clelmlng the prop-
     erty, cud opportunity r0r olei.mente to appeu IA
     pureuenam of the edvertlwrUat?
              “It ie menlfeet that there Lo 144k of de-
     finite      prooedur6 prsecrlb6d lppllceble In the
     firat     inetOnoe by vhioh to determlas tha rela-
     tive     rights OS 811 putiee sowerned     in th6 pro90
     erty,     00 00 to prealude   thea lt 01109end r0r lll
     tincr    Sram rurther cleFPing eny intereet therein.
     IWv,     t.h6 governa4nt   h40,   vlth   4 vtev   t4   4ond4m-
     fng the property eeieed enB affording e hearing
     to  011 9ert:ee comerned,  aad dieposing or the
     eema or the low dlreete,  iaetltuted the lprownt
     proeeedlng, though m6ermor vhet lo t6rined e
     libel, and the prlsery qwetlon lo vhether euoh
     prooaedfng lo lpproprlete aad 06~ be eveil6d of
     for the pkwpoee.
i&nor&la        Tom Sexy, page 7


             “met conviction ~88 bed %n the c~t&aLnal
      oaure 18 a pertinent allegation to the @overn-
      writ’s   right to condemn the automobile.    For the
      went of such ellegetion, the libel or I.nfoma-
      tiou nuut be held to be b8UffiCi4Qt.      . . .”

                in the cat34 of        aoneral   Motor8 kcceptence Corpore-
tion v. iJnfted3tetes, 23 Fed. (26) 799, by 6 Fcderel                Co&z%
of’ Clrcult     kpjwfilo   in Rorth CurOUR&,
                                       an autosaobilewar
seized by Pederal Prohibition &Ult, end Upon 88iaUre     VW
sound to contein thirty-five Ejallonsof lloobO~io liquor
upor?vh,lchthe tax had not been paid. UpOn motion of ths
Uorted State@’ Attorney  the aourt entered an orc?sr cenbemn-
ing 'and fozSeLtlr&gthe autornoblleunder 3eotlorr26 of Title
2 of the HatLone PrOhibltlon Act (27 USCA, Seation &I), end
ordered the automobile turned over to the Prohlbltion Ad-
minl8trator for ~84 in the snforosmsnt of the iEationa1 Ro-
hlbltlon Act. tkxerm]. biotorlrAoOeptence Corporetion held a
valid but unrecorded lien on the autOmobile. This sect wea
well.known to the PrOhZbltlcn~ent 84f%iA& the eutcirnotlle,
yet the haoeptonaeCmpor8tlon ~88 not notified     OS the p-c+-
oeedfng and &Fd not learn OS it until the omwt had placed
the e4hlolQ in tbe hands bf the Prohlbitiun A&enta for their
      IA remuti1n.gthe wne to the lover court far further
%iOA   the OoWt 8Qid;
           I)
            . . . .
            "It would neem, in view of the fbat that
      the governmerit~s agent8 kneu of the cleSe Of the
      appellant, that fair dealing would have rquired
      SoiiIQnotice to appellelltof the pro444ding to
      fortelt. Certainly the govemiaent end ita of-
      floerr o&m do no 108.9 then to mooo~d t5 the p8rties
      st lntere8t that 8~14 fair deel3.q and good felth
      thet 18 rsguirad in deal-,       vlth the government
      and its weIIt8. in no other way ottrk   the enforoe-
      muat of the lt3aW be mede uhole8olaelyrerpsoted.
            "    . to maqulre jurirdlction,   the cowt
      isAynoi &ly alone upon tha seiz.ureof the prohi-
      bition ef$elltl, but there 8hotid be e libel filed
      or other 8pproprimt.epl"Oaeeainghad.     Thlo ve8
      not b.me in thie c&w, but the order es entered
      Vail bmaad solely upon the ileisureof thu pmhl-
       bitlon     agent.   .   .   .
      “The government oontand8 th8t      ke8uw     the
contra& cf a818 held by tha .p&tnt          Ita8 not
reaorded,    it v18 sot efteotlre agafaat the Oltim
og the United state0 for iorfelture,      md that
under the North Carollna    regfatr~tlon   atbtute
(C. 9. 1 3308 et seq., aa meaded), reqtirlng
the reglakriag     of auah Qaatr&ota to 88ke thea
mud, a$ apin@t &W8dltOr8 G? pwohuers            for
ralue, the f*llurv to register rendera appel-
lant’r lfm void ma awlnat the government98
ol8fa or forfeiture.     we MJUXOt MMDt      thh
ViUU.




out ZlOtlOe, and the government or the IJaded
water,    in e r6rreftfae praoee~ng        or ma
klad,   dew not OQI w&or      olther    6lua.    St&a
v. all*     91 u. Y8. 648, ill 8. 8. 8fiojoiwotorr
co. f. JMk8oJa, la4 II. c 380 ilk 8. 5. 4793
United State8 v. Torrra b.C.j        iI91 t. 3.38. la
t&e ease laat oltwl, ln UL able opinloa, Jvdw
Sow     dl8ouwea      thl8   quaatlen,   U    propart~,
ve think, readm   the oeaoluaion that, evea
tn the 8baenoe of reo6m¶atioa,  the right0 of
tbeunlted 5tateeu     brmdbf     the muonal
iwhfbftfcm llct u-0 lb er dia 6to todth er lg tr ,
ti Loa tide &fumra vltbout ~otlve of the il-
&al    we 0s the ourylag whlole.
     ‘A&n,     it ia owtendvd on behalf of the
 avorawnt that    the lppelUmt V*a tilty    of
Lahe a in delaa      to set up it0 c k l8 uat11
Mmoh 18,     l9i27,   v&en the    o&m    fat lorf*iture
vu entered on Ootober 4, 1926. . . . Appel-
lant did not k.?&ov  oi tha ~ooeodbg   Under the
19atloaal Pxwhlbltloa A& urrdil %mad.Utrly be-
fore the ill&q    of it0 petttion.   m govwa-
sent could ham notiiled     6ppsll@nt of the wtlan
taken at my Mae, but did not do w, md BP-
pellaxtt w3ted irudl*telz at learnLog the true
altuntlon. Under these el&wumstM~e~. VI do
not feel tkat the &arge     &sf U&&e8 ma propmly
be la16 at appellant   ‘a doe,.
        . . . . .I
IIoaorbbleTom Seay, m       9


           Without going further ta quote froa addithnal
eaaee re2atlve to th e g u r er lbJMt
                                  a l invo lved,  It to deemed
eufS%olent to atete that ve heve aereiully rarieved the w
aeaea Qitud in the 8naotat~oM    under !&Otion 40, Title 27,
of USOA, the applloclble leatlmu of the Pederal Wgeat, the
sxhauatlve treatment given the l  ubjaot in A. L. E. emI many
other authorltiea touahing 0~ the 4generil lub jeoSlnoe  t.
the prltxlpler aruaounoedlo the a8888 just quoted from have
never luaoeaatully been ahallen&ed, it ia thou&t tUt thoae
a6888 nL&ht be wad aa ~uldea lo      oaeedlnga Sor the for-
Seltuca al automobile8 wader the p” e-8 Liquor Control Aat.
             Pro8   t&e luthorltloa thw revleved, lnoludlng the
apDlUable protlaiona of the TUIi           Liquor Control Aat,  ve
vlll attempt      to dlaouaa the qU8OtiOlU raioed in your lottor
vlthout reiexenoe       to thalr n8nerloal    order OS luah queatlone.
            It  ia only aStor the final aaavl#iloa       OS the per-
000 la ohargo of the automobile at the tlm of it0 la ix u r a
that any prooeedlng    uy be had relative to the ZorSeltora~
After the flaal ooavlotion,vlriohm8y bram             lnatmee8 owa-
sum m       month8 eapaoiall~ ii t&a dotendaat appeala, a
petltloa lhould be filed la 'a oourt ef Wmptent             jiWlOdl~-
tiffn." The oaae la om in ram uul the mHXmAUe 10 tbr
real 6oSeadaut. %se petltlon should aUe@ the aeisure and
olrgumatuuses lurroundiiqg abm u veU u the deaarlption
of the automobile.     It should allege the nay of the peraoA
in o h a r gOaS mm at th etime o f the lUur e and the raot
OS auoh peraonw8 f-1       aonvlotlm.       It vould AOt be lA&wOpW
ve thlak to allege that the ptoaeedbing,la one to eatorae the
forS*lture that    ha0 raauZted bin&r Seattan 44 US &tie18 I
OS the T#aa Llquox Control Aat from the coovlotlon OS un-
lavful trensportation 0P lntoxicetlng liquor, 1,n the comila-
alon of vhleh offense the m&mobile v&a used (Phariar             Y.
kirbxoqgh, 128 9. U. (ad) 661). The prayer should bolt Sor
a Judiaial dea~ee    or foFielture and far an ordbc of aale end
the dlrtrf~butioaof the prooeed8        of the bale in aoaordanoe
vlth the prorlalona oZ &tie&        I, Seatiofa 44, of the Tenr
Liquor CQatrol Aat.      ;Ln ordar to .&ford a;11 interested
part188 ~1. opportunity of being heud,         the petition lhould
be prersnted to the Judge OS the oourt hbviag uriadictlon
who should a& the matter dovn for hewlug, 8l i ovl.ng auffl-
aient tl.ae for thoae intoreated      in ltmh oue    to be notlSi86.
ii0 partioular fore of notlee la pra8orlbed. In thir aonneo-
tion, Ve think it vould be popor         far tho8e oliioera    Sntsrsat-
cd in the proaeautlon to meertala,          &a beat they 0~1. thoae
olaimfag am fntereat     in the rahiela     W to aobify auoh pa&tlea
Bonorable   TOA Seay,   page 10

of euah hearlog.   Neither the form of the notice nor the
length of time required are presorlbed.        If the owner of the
whlale   has been duly notlfled    of the hearing end fails   to
appear, doubtless his rights in the vehicle will. be terminat-
ed.   If the owuer has not beeh notified     of the hearing and
does not aFppear and assert his olalm, then the vehicle should
be advertised  as prescribed    In the statutes.    After the hear-
Ing at whI?h interested    partlea mu& have had an opportunity
to be head, and If ~the ou Is ordered eold, it is provided:
           The orfloer   making the aale . . . shall.
     pay aU. liens,   aooording to their prlorltlsa,
     which are eetabllshed    by Intervention or other-
     wlae at said hearing or In other prooeed1nc-s
     brought for said :.~~;~pose.~
           What Is a “oourt of oompetent jurIsdIotion*       aa
used in the Act?    Obviously the orimlnal prooeediag against
the defendant must be brought in the county aourt.         Under the
                             In the many rederal oases reviewad,
~~a~~~~fg~~(up”~s~u~~l~rou~,         oupra, It would afrpear that
upon the oonriotlon   or thtl one In charge; the automobile Is
forfeited  alpso laoto.*    Any prOOe8dlng brought thereafter
to %ieouxew or *enform     and forfelture,”   as those terms are’
used in Pharlss v. YAbrough 1s neoessarily       aaoillary   pr
*a mere Incident to the arintlnal 0asa.w In M.llIs,        et al.,
v. State, 150 3. w. 904, it Is saldr
            “That provision    or our oontltutlon        (artl-
     01s 3, 1 81, whlo:l gives the dlatriat            oourt jur-
     lsdlcti~n     *or all suits In behalf or tho atata
     to recover penaltied,      forfeitures      end esaheate,*
     applies and has aLeaye been ooustrued by all the
     oourts to mimn oxolusl.vely        aivll   oases.    And haa
     never been oonstrued by my court to apply to
     forfeitures     of bhfl ‘bonds In orlmminal. oases.        Both
     the Suprend Cmrt and this oourt hold that the ror-
     feiture    of .&ail boixls in orkLual       oases is a
     Aere Inoident to tha orlalnal          oaso, and that,
     while aft’er the rendition       Of the judgmmt nisi
     the proceedings shall be conducted 6,s oIvI1
     oases, yet that all suoh eases are criminal
     oaees and Noel; oivil    oasc;a, and the state       oen-
     not a peal therefrom.       2330 8000 or th0 ~a333
     oolla e ed from this and tho Supreme Court ln
     S&tiOn    437, p. 320, Of White’3 C. C. Y.*
Bonorabke        TOD buy,   page ll


            8inoe a proauding to fwf4lt         I ball bond "18 8
mere imldent to the orlminal aa88," YO thlmk that by the
um    analogy,  a prweediag     to seawe   or enforoe a forfeiture
of an automobile under the Texas Liquor Control Aot is llk4-
uise P 'mere incident of th4 orftinel oa8e."           It ir not ala
original prooeedlng but la merely anailla~y to the ~rim.lnal
oaure, a8 18 pointed out in United St&tea V. One Stephena Auto-
mobile, rupra.    If th4 oounty court ha8 juri8diotion         of the
original offen80, it neoe88arily follow8 tUt it bar jurlr-
diotlen of a subsequent     prooeoding to "enforoe the forfeiture
that Mu ruulted      under the statute.'      The value of the m&to-
mobile, in our opinion, 1s not material in detemfniag jwir-
diotlon.    Undsr authority    of Yllli8,  et al., v. State, ve
thlnktba prooeeding(toenf~oethe           forfeiture    shouldbe
filed on the ariai        dwkst.
          Par a fuller under8tanding of the Qwrtlon herein
dlmua8ed some of th4 deoirions pertain&& to evlden4e and
burden of proof vi11 be noticed.
           Under &otlon   40 of 27 USCA (11 Stat. X5), a8 well
a8 under 8eotion 44 of Artiole I of the Tour Liquor Control
Aot, the bunion 18 upon the lienor to ertabU8b that hi8 lien
is bona fide and that It vu oreated without hi8 having any
notiae or rouon   to believe tht the wryI-       vehicle Ya8 be-
yUyu%      or was to be wed, for the llle&al tren8portatlon
             .

          T&B good faith of the partier, and l8ek of knowledge
or reuon to sp ehend, on the venda'8 pt,       that the vehiole
upon mhicrhthe f@
                fen is t&m or roeerred   will be rued in vio-
l&ion of the law, mut be ert8blMMd a8 of the date of itr
we&ion.
          This burden 18 4~ually inombent upon tbe b88ignor
~;h~ta881gm4     of the lien, uhloheveP ir alaimlq rights
           United States V. One Btiak Coupe Auto 58 Ped.
(28) 387: See al80 47 A.L.R. 1058; 61 A.L.R. 54; 73 A.L.R,
1093; and 82 A.L.R. 609.
              the ease of C. I. T. Corporation v. tinlted States,
40 Fed. (23 82~,byClrcuitCourt      of A     la, on4 c&o~;18e
purohesed an automobile from one !&arrhaiY O'R481.
ifter tb4 8alr the purohaee note VU dlrpomd     of to the C.I.T.
Corporatlan, vblsh ie a dealer in thlr aheraoter of oommeroial
p P wr   Both Lee and O'Seal lived in a 813~11town In South
         l

Pakcts where the 8ale ooourred. The purchaser of the not4
had its offioe in a distant oity f8r fra the p]uOO of the Ori-
girulsale.     It i8 UndiS uted -t    th. c. 1. 9. CWJIOWtiOn had
no notice of the ooniempt ated Illegal   we of the ou, or before
sefare,    of th8 8otual illegal  u8e. Tha Ooivt held however that
if O'Jleal,the original seller,    had SUObnotloo, that 8uOh
notlae would ba imputed to his Usl&nae, C. I. 4. ~OrpOXWtion.
          In thlr o8se the Court aaldr
            "@Hotloe,l within this st8tute, ham tha or-
     dinary legal meanlPg of knowledge of the lllewl
     U88 or Of faOt8 vhloh vould put l reuoerbly
     dent man upon lnqulr~.      The lvldemo1 es     a8 fo ‘“--
     1OUSc O'Xe8l had 1lVed all hi8 life in XuroA,
     a uall    olty in South Dnkota.      For about 8evua
     year8 he Md been in the gro8ery bu8inrsa and f6r
     about eighteen months had been rellin(, mutwO-
     bile8 8180. Xe had knoun       G. A. Lu    fa   nbout
     8even y u r S M d h a d l ‘Sp Uk iR g UQUb int~OO’      With
     hi8 son,Eelwyke.         B, knw that C. A. Leo had
     been in the pool ml       BuIiuas,    but fop l po~lod
     of )a feu youlrg he Us not doln& uythiae.             At
     thetlms of the 8810 he did        not know thebrui-
     ness of &nrr Lse aor at Us reputatlan           and made
     no ln~ulry in th8t    regtard.    Xenry Lu h6d pur-
     ehued  8 Xudson   oar thsretofwe      md  &d    browt
     y$yoruto        O’Heal in rogud      to the    urohue
                     iie testlfled ha did not ELw of the
     OO~te8@4&      illOP;ti USe Of tb OU Or Of it8 be-
     ing so used before it Ui selsed by th8 fedor
     authOPltle8.     Xe ude no lnvestigat~on of th8
     bu8¶.WSS Of C. A. tie or fOr what pU.VpOMth8
     oar vu to be used, but did knbutlat ha U
     p=m~ty~      PO meet this proof,   the government
     established th8t    the purahUer ukd his wmleted
     ~$~e~op.her            in 7011 uad mere urtlvely
                    ootleggw      8t the time of this
             A prohibition offioer, a deputy 8herlff,
     the kef     of polioe, and a patrolman te8tlfled
     po8ltlvely that tha reput*tlon     of the pumhaser,
     at the time of the sale in -on,       was that he vu
     8 ‘bootlegger.   * On the other haad, there was
     the testimony of on@ Yltness, Mother      autowJbile
     dealer vho had sold one of the I&es e 6cU?,th8t
     he did not know of this reputbtlon.
 ilonorable Tar Se8y, pa&e 4


            “Considering   th8t HurQn 18 BOt 8 large
      plaoe and therefore Mtters of ganaral knowledge
      oould roarcely eso8pe the rttentlon of 8 urahant
      who had lived there ill of his life and been
      engaged in bullliIe88 for seven years, the oourt
      WAS in no ulse bound to belleve th8 testinony of
      O'Weal that he had never haam of the reputatlon
      of C. A. be.      Ubue tha queatlon requlrlng
      proof involves 8 state of knoV&dge or of ml&,
      triers of fast ju8tly      relf upon oiroumtbnbes
      mhlab oould shov knovledge or rtate of rind
      r8th4r than upon the bare st8t4nent of the ln-
      tensted party himself.         WrO it 18 8hOVnby
      lvldanoe, vhloh tha trial oourt believea, that
      the purahaser h8d the fen4ral         raputatlon     in a
      8~11 tom of b ein& l bootlegger' at the tlma
      of the creation    of the lien,      tha llener oannot
      bs held to have ocmaltulvely         lot8bllshed     laok of
      notlue merely by te8tlfybq          that ti did not than
      knou Qf suoh bualness      or of ruab reput8tlon.
      Uh4re suah a ret of olxomstaaee8,18              sham by the
      evldanae, It is for tha trial oourt to datermine
      vhathar th8 llenor did oc did not have knouledge
      Of 8uOh bWin*SS OP &‘OpUt~tiOXl         Uld 8Wh klWll&d438
      votid ZM notloe vfthln      t&a above statute.          zb
      burdenof proof is upontha lionor toestabll8h
      laok of notlo       thitti    stat.8    V. ih8 DO&8
      Coupe, etc., 1'D. G. ) I.3 F. (Pd) 1Olgj United
      St&es v. Qna Ii. Y. Shaw Automobile Taxi, eta*,
      (0. C.) 272 P. 4 1, and ZIholUday v. Ilnlted
      St&es (C. C. A. 3 25 8. (24) 372, 374."
           For other aue8 holdlngth8tthe     burden is ontha
 o~i8mnttoe8tab~ahthathi8        lien is bonafide andVU    !aada
 vlthout notice that the vehl6le vas to be rued in vlolatfng
 th8 liquor laws, see The llarbour Srader, 42 Fed. (2d) 858,
 and U. S. v. Bailey, 42 ied. (ad) 908.

A&                                       Amg



                                         BY
                                                          B. O.Pharr
 EOPrdb                                                    ASSiStAnt